DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 24, 2022 has been entered. Claims 1-20 remain pending. The amendments to the claims and specification overcome each and every objection and rejection under 35 USC 112 as set forth in the Non-Final Office Action mailed November 24, 2021. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten (U.S. Pub. No. 2002/0175875, hereafter "Verstraeten") in view of Chao et al. (U.S. Pub. No. 2008/0001686, hereafter "Chao").
Regarding claim 1, Verstraeten teaches (Fig. 3) a coaxial feed for a multiband antenna, the coaxial feed comprising a tubular high-band (HB) waveguide (24), the HB waveguide including an outer conducting surface (outer surface of 24, Par. 56), an inner HB conducting surface (inner surface of 24, Par. 56), and a HB aperture defined by the inner HB conducting surface (aperture of 24, Par. 56), a tubular low-band (LB) waveguide (23) disposed coaxially around the HB waveguide (23 coaxially around 24), the LB waveguide including an outer feed surface (outer feed surface of 23, Par. 56), an inner LB conducting surface (inner surface of 23, Par. 56), and an annular LB aperture (aperture of 23, Par. 56) defined by the inner LB conducing surface and the outer conducting surface of the HB waveguide.
Verstraeten does not teach a coaxial feed for a multiband antenna comprising an annular high-band (HB) choke located in the outer conducting surface of the HB waveguide, the HB choke being axially offset from the HB aperture. 
However, Chao teaches (Fig. 5) an antenna waveguide (414) with an annular high-band (HB) choke (404) located in the outer conducting surface of a HB waveguide (outer surface of 414), the HB choke being axially offset from the HB aperture (choke 404 axially offset from HB waveguide 414, Par. 26). 
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten to add a choke to the waveguide design as taught by Chao as waveguides in combination with chokes are more likely to exhibit desired SWR (standing wave ratio), return loss, reflection and leakage properties over the frequency range (Chao Par. 4).
Regarding claim 2, Verstraeten in view of Chao teaches (Verstraeten Fig. 3) the coaxial feed according to claim 1, wherein the HB waveguide (24) is a Ka-band waveguide (Verstraeten Par. 67).
Regarding claim 3, Verstraeten in view of Chao teaches (Verstraeten Fig. 3) the coaxial feed according to claim 2, wherein the HB waveguide (24) is dielectrically loaded with a dielectric member (28) (Verstraeten Par. 56). 
Regarding claim 7, Verstraeten in view of Chao teaches the coaxial feed of claim 1. Verstraeten does not teach the coaxial feed wherein the HB choke is axially offset from the HB aperture equal to or larger than one-quarter wavelength of the LB frequency. 
However, Chao teaches (Chao Fig. 5) a coaxial feed, wherein the HB choke (404) is axially offset from the HB aperture (414) equal or larger than one-quarter wavelength of the LB frequency (Chao Par. 26). 
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten to add a HB choke is axially offset from the HB aperture equal to or larger than one-quarter wavelength of the LB frequency to the waveguide design as taught by Chao as waveguides in combination with chokes are more likely to exhibit desired SWR (standing wave ratio), return loss, reflection and leakage properties over the frequency range (Chao Par. 4).
Regarding claim 8, Verstraeten in view of Chao teaches the coaxial feed of claim 1. Verstraeten does not teach the coaxial feed wherein the offset of the HB choke is configured to provide impedance matching to free space for LB frequencies of the LB waveguide.
However, Chao teaches (Fig. 5) a coaxial feed wherein the offset of the HB choke (404) is configured to provide impedance matching to free space for LB frequencies of the LB waveguide (Chao Par. 28, “The so-called choke flange 404 engages with the shield flange 410 but not tightly so that air can pass through between them and fill or exit the air gap 418. However, because of the aforementioned step configuration and dimensions of the choke flange, when it mates with the shield flange the mating flanges produce at the connection points the virtual continuity effect 412 in the desired frequency range.”).
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten to provide impedance matching to free space for LB frequencies of the LB waveguide as taught by Chao as waveguides in combination with chokes are more likely to exhibit desired SWR (standing wave ratio), return loss, reflection and leakage properties over the frequency range (Chao Par. 4).
Regarding claim 9, Verstraeten in view of Chao teaches (Verstraeten Fig. 3) the coaxial feed of claim 1, wherein the LB waveguide (23) is a Ku-band waveguide (Verstraeten Pars. 60-61).
Regarding claim 11, Verstraeten in view of Chao teaches the coaxial feed of claim 1. Verstraeten does not teach a coaxial feed wherein the LB aperture has an LB aperture inner diameter, and the HB choke has an HB choke inner diameter that is approximately equal to the LB aperture inner diameter.
However, Chao teaches (Fig. 5) an antenna waveguide (416) wherein the LB aperture (aperture of 416) has an LB aperture inner diameter (inner diameter of 416), and the HB choke (404) has an HB choke inner diameter (inner diameter of 404) that is approximately equal to the LB aperture inner diameter (inner diameter of 416).
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten to provide an HB choke that has an HB choke inner diameter that is approximately equal to the LB aperture inner diameter as taught by Chao as waveguides in combination with chokes are more likely to exhibit desired SWR (standing wave ratio), return loss, reflection and leakage properties over the frequency range (Chao Par. 4).
Regarding claim 12, Verstraeten in view of Chao teaches the coaxial feed of claim 1. Verstraeten does not teach a coaxial feed wherein the LB aperture has an LB aperture inner diameter, and the HB choke has an HB choke outer diameter that is greater than the LB aperture inner diameter. 
However, Chao teaches (Fig. 5) a waveguide (416) wherein the LB aperture (aperture of 416) has an LB aperture inner diameter (inner diameter of 416), and the HB choke (404) has an HB choke outer diameter (outer diameter of 404) that is greater than the LB aperture inner diameter (inner diameter of 416).
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten to provide an HB choke that has an HB choke outer diameter that is greater than the LB aperture inner diameter as taught by Chao as waveguides in combination with chokes are more likely to exhibit desired SWR (standing wave ratio), return loss, reflection and leakage properties over the frequency range (Chao Par. 4).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten (U.S. Pub. No. 2002/0175875, hereafter "Verstraeten") in view of Chao et al. (U.S. Pub. No. 2008/0001686, hereafter "Chao") as applied to claims 1 and 9 above, and further in view of Chang et al. (U.S. Pub. No. 2010/0328188, hereafter "Chang").
Regarding claim 10, Verstraeten in view of Chao teaches the coaxial feed according to claim 9. Verstraeten does not explicitly teach a coaxial feed for a multiband antenna wherein the LB aperture has an LB aperture inner diameter in the range of approximately 0.22 inches to 0.35 inches.
However, Chang teaches that the LB aperture inner diameter is a result-effective variable for allowing signals of a specified band to propagate through the LB waveguide (Chang Par. 60). Chang discloses (Fig. 3) a waveguide (75) having an aperture of approximately 0.18 inches to 0.36 inches (Chan Par. 60). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an LB aperture inner diameter in the range of approximately 0.22 inches to 0.35 inches. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten (U.S. Pub. No. 2002/0175875, hereafter "Verstraeten") in view of Chao et al. (U.S. Pub. No. 2008/0001686, hereafter "Chao") as applied to claims 1 and 12 above, and further in view of Lee et al. (U.S. Pub. No. 20160104941 A1, hereafter "Lee").
Regarding claim 13, Verstraeten in view of Chao teaches the coaxial feed according to claim 12 with all the limitations discussed above, wherein the HB waveguide (24) is tuned for a HB frequency having an HB wavelength (Verstraeten Par. 56). Verstraeten in view of Chao does not explicitly teach that the HB choke outer diameter is approximately 0.1 to 0.25 times the HB wavelength larger than the LB aperture inner diameter.
However, Lee teaches (Figs. 1B, 5A-5C) that the HB choke (choke boundary 10) outer diameter is a result-effective variable for providing an effective high band choke. Lee discloses (Figs. 1B, 5A-5C) that the choke boundary 10 may include ridges (Lee Par. 140). In general, the height of the ridges may be a fraction (e.g., ¼) of the wavelength based on the band and may be set to or centered to the center frequency of the band (Lee Par. 156)(emphasis added). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an HB choke outer diameter approximately 0.1 to 0.25 times the HB wavelength larger than the LB aperture inner diameter. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    667
    1120
    media_image1.png
    Greyscale

Regarding claim 14, Verstraeten in view of Chao teaches the coaxial feed of claim 13 with all the limitations discussed above, except wherein the HB choke outer diameter (ODHB Choke) is determined: IDLB Aperture +0.1 λHB ≤ ODHB Choke ≤ IDLB Aperture + 0.25 λHB, wherein IDLB Aperture is the LB aperture inner diameter, and λHB is the HB wavelength.
However, Chao teaches that teaches that the HB choke outer diameter is a result effective variable for providing an effective high band choke. Chao discloses (Fig. 5a) that the choke flange 404 engages with the shield flange 410 but not tightly so that air can pass through between them and fill or exit the air gap 418. However, because of the aforementioned step configuration and dimensions of the choke flange, when it mates with the shield flange the mating flanges produce at the connection point the virtual continuity effect 412 in the desired frequency range (Par. 28). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an HB choke outer diameter approximately 0.1 to 0.25 times the HB wavelength larger than the LB aperture inner diameter. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten (U.S. Pub. No. 2002/0175875, hereafter "Verstraeten") in view of Chao et al. (U.S. Pub. No. 2008/0001686, hereafter "Chao") as applied to claims 1-3 above, and further in view of Hosseini (U.S. 10135112, hereafter "Hosseini").
Regarding claim 4, Verstraeten teaches (Fig. 3) a coaxial feed for a multiband antenna, the coaxial feed comprising a tubular high-band (HB) waveguide (24), the HB waveguide including an outer conducting surface (outer surface of 24, Par. 56), an inner HB conducting surface (inner surface of 24, Par. 56), and a HB aperture defined by the inner HB conducting surface (aperture of 24, Par. 56), a tubular low-band (LB) waveguide (23) disposed coaxially around the HB waveguide (23 coaxially around 24), the LB waveguide including an outer feed surface (outer feed surface of 23, Par. 56), an inner LB conducting surface (inner surface of 23, Par. 56), and an annular LB aperture (aperture of 23, Par. 56) defined by the inner LB conducing surface and the outer conducting surface of the HB waveguide.
Verstraeten does not teach a coaxial feed for a multiband antenna comprising an annular high-band (HB) choke located in the outer conducting surface of the HB waveguide, the HB choke being axially offset from the HB aperture or an antenna waveguide wherein the dielectric member has a relative permittivity equal to or greater than 2.
However, Chao teaches (Fig. 5) an antenna with an annular high-band (HB) choke (404) located in the outer conducting surface of a HB waveguide (414), the HB choke being axially offset from the HB aperture (choke 404 axially offset from HB waveguide 414, Par. 26). Further, Hosseini teaches an antenna wherein the dielectric member has a relative permittivity equal to or greater than 2 (Hosseini col. 7, lines 32-39).
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten to add a choke to the waveguide design and a dielectric member with a relative permittivity equal to or greater than 2 as taught by Chao and Hosseini, respectively. Waveguides in combination with chokes are more likely to exhibit desired SWR (standing wave ratio), return loss, reflection and leakage properties over the frequency range (Chao Par. 4). Further, the use of a dielectric material with a relative permittivity higher than a certain level may provide for reduction in the dimensions of the antennas (Hosseini col. 7, lines 39-44). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten (U.S. Pub. No. 2002/0175875, hereafter "Verstraeten") in view of Chao et al. (U.S. Pub. No. 2008/0001686, hereafter "Chao") as applied to claims 1-3 above, and further in view of Williams et al. (U.S. Pub. No. 2016/0365634, hereafter "Williams").
Regarding claim 5, Verstraeten teaches (Fig. 3) a coaxial feed for a multiband antenna, the coaxial feed comprising a tubular high-band (HB) waveguide (24), the HB waveguide including an outer conducting surface (outer surface of 24, Par. 56), an inner HB conducting surface (inner surface of 24, Par. 56), and a HB aperture defined by the inner HB conducting surface (aperture of 24, Par. 56), a tubular low-band (LB) waveguide (23) disposed coaxially around the HB waveguide (23 coaxially around 24), the LB waveguide including an outer feed surface (outer feed surface of 23, Par. 56), an inner LB conducting surface (inner surface of 23, Par. 56), and an annular LB aperture (aperture of 23, Par. 56) defined by the inner LB conducing surface and the outer conducting surface of the HB waveguide.
Verstraeten does not teach a coaxial feed for a multiband antenna comprising an annular high-band (HB) choke located in the outer conducting surface of the HB waveguide, the HB choke being axially offset from the HB aperture or wherein the dielectric member is formed of a material selected from plastic, quartz, cross-linked polystyrene or a combination thereof.
However, Chao teaches (Fig. 5) an antenna with an annular high-band (HB) choke (404) located in the outer conducting surface of a HB waveguide (414), the HB choke being axially offset from the HB aperture (choke 404 axially offset from HB waveguide 414, Par. 26). Further, Williams teaches (Fig. 2, Par. 46) an antenna wherein the dielectric member (112) is formed of a material selected from plastic, quartz, cross-linked polystyrene or a combination thereof (Par. 46, “Each dielectric layer may be formed of plastic, ceramic, or glass material, or the like.”).
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten to add a choke to the waveguide design and have the dielectric member formed of a material selected from plastic, quartz, cross-linked polystyrene or a combination thereof as taught by Chao and Williams, respectively. Waveguides in combination with chokes are more likely to exhibit desired SWR (standing wave ratio), return loss, reflection and leakage properties over the frequency range (Chao Par. 4). Further, as the relative permittivity of the antenna assembly changes due to the dielectric material chosen for the dielectric member, the electromagnetic propagation constant of the signal changes, thereby altering the path length and angle of the signal within the antenna assembly. Accordingly, the resonant frequency of the antenna assembly changes (Williams Par. 51).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten (U.S. Pub. No. 2002/0175875, hereafter "Verstraeten") in view of Chao et al. (U.S. Pub. No. 2008/0001686, hereafter "Chao") and Williams et al. (U.S. Pub. No. 2016/0365634, hereafter "Williams") as applied to claims 1, 2, 3, and 5 above, and further in view of Chang et al. (U.S. Pub. No. 2010/0328188, hereafter "Chang").
Regarding claim 6, Verstraeten in view of Chao and Williams teaches the coaxial feed for a multiband antenna of claim 5. Verstraeten in view of Williams does not explicitly teach the coaxial feed for a multiband antenna wherein the HB waveguide aperture has a diameter in the range of approximately 0.2 inches to 0.33 inches.
However, Chang teaches that the waveguide aperture inner diameter is a result-effective variable for allowing signals of a specified band to propagate through the waveguide (Chang Par. 60). Chang discloses (Fig. 3) a waveguide (75) having an aperture of approximately 0.18 inches to 0.36 inches (Chan Par. 60). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a waveguide aperture diameter in the range of approximately 0.22 inches to 0.35 inches. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten (U.S. Pub. No. 2002/0175875, hereafter "Verstraeten") in view of Chao et al. (U.S. Pub. No. 2008/0001686, hereafter "Chao") as applied to claim 1 above, and further in view of Martek et al. (U.S. 5,642,121, hereafter “Martek”).
Regarding claim 15, Verstraeten teaches (Fig. 3) a coaxial feed for a multiband antenna, the coaxial feed comprising a tubular high-band (HB) waveguide (24), the HB waveguide including an outer conducting surface (outer surface of 24, Par. 56), an inner HB conducting surface (inner surface of 24, Par. 56), and a HB aperture defined by the inner HB conducting surface (aperture of 24, Par. 56), a tubular low-band (LB) waveguide (23) disposed coaxially around the HB waveguide (23 coaxially around 24), the LB waveguide including an outer feed surface (outer feed surface of 23, Par. 56), an inner LB conducting surface (inner surface of 23, Par. 56), and an annular LB aperture (aperture of 23, Par. 56) defined by the inner LB conducing surface and the outer conducting surface of the HB waveguide.
Verstraeten does not teach a coaxial feed for a multiband antenna comprising an annular high-band (HB) choke located in the outer conducting surface of the HB waveguide, the HB choke being axially offset from the HB aperture. Verstraeten also does not teach a coaxial feed wherein the LB waveguide includes a radial groove in the inner conducting surface axially disposed between the LB aperture and the HB choke, the radial groove defining a corrugation configured and dimensioned to provide phase tuning for the HB waveguide. 
However, Chao teaches (Fig. 5) an antenna with an annular high-band (HB) choke (404) located in the outer conducting surface of a HB waveguide (414), the HB choke being axially offset from the HB aperture (choke 404 axially offset from HB waveguide 414, Par. 26). Additionally, Martek teaches (Fig. 4) an antenna waveguide (36) wherein the LB waveguide (36) includes a radial groove (72) in the inner conducting surface (32) axially disposed between the LB aperture and the HB choke, the radial groove (72) defining a corrugation configured and dimensioned to provide phase tuning for the HB waveguide (Martek Col. 6, lines 26-33).
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten to add a choke to the waveguide design and a radial groove in the inner conducting surface axially disposed between the LB aperture and the HB choke, the radial groove defining a corrugation configured and dimensioned to provide phase tuning for the HB waveguide as taught by Chao and Martek, respectively. Waveguides in combination with chokes are more likely to exhibit desired SWR (standing wave ratio), return loss, reflection and leakage properties over the frequency range (Chao Par. 4). Further, the corrugations, if chosen such that the reactance presented by them compensates for any reactive mismatch, would improve efficiency and minimize cross polarization (Martek Col. 6, lines 26-33). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten (U.S. Pub. No. 2002/0175875, hereafter "Verstraeten") in view of Chao et al. (U.S. Pub. No. 2008/0001686, hereafter "Chao") as applied to claim 1 above, and further in view of Wu (U.S. Pub. No. 2008/0297428, hereafter "Wu").
Regarding claim 16, Verstraeten teaches (Fig. 3) a coaxial feed for a multiband antenna, the coaxial feed comprising a tubular high-band (HB) waveguide (24), the HB waveguide including an outer conducting surface (outer surface of 24, Par. 56), an inner HB conducting surface (inner surface of 24, Par. 56), and a HB aperture defined by the inner HB conducting surface (aperture of 24, Par. 56), a tubular low-band (LB) waveguide (23) disposed coaxially around the HB waveguide (23 coaxially around 24), the LB waveguide including an outer feed surface (outer feed surface of 23, Par. 56), an inner LB conducting surface (inner surface of 23, Par. 56), and an annular LB aperture (aperture of 23, Par. 56) defined by the inner LB conducing surface and the outer conducting surface of the HB waveguide.
Verstraeten does not teach a coaxial feed for a multiband antenna comprising an annular high-band (HB) choke located in the outer conducting surface of the HB waveguide, the HB choke being axially offset from the HB aperture or wherein the LB waveguide includes a secondary HB choke disposed around the annular LB aperture.
However, Chao teaches (Fig. 5) an antenna with an annular high-band (HB) choke (404) located in the outer conducting surface of a HB waveguide (414), the HB choke being axially offset from the HB aperture (choke 404 axially offset from HB waveguide 404, Par. 26). Further, Wu teaches (Fig. 1, Pars. 16, 22) wherein the LB waveguide (16) includes a secondary HB choke (30) disposed around the annular LB aperture (26). 
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten to add a choke to the waveguide design and have the LB waveguide include a secondary HB choke disposed around the annular LB aperture as taught by Chao and Wu, respectively. Waveguides in combination with chokes are more likely to exhibit desired SWR (standing wave ratio), return loss, reflection and leakage properties over the frequency range (Chao Par. 4). Further, a plurality of choke-rings or a choke-ring with one or more annular cavities can be included to provide a high impedance that suppresses the induced current flow, therefore providing substantially equal E-plane and H-plane radiation patterns and substantially reduced backlobes (Wu Par. 14).
Regarding claim 17, Verstraeten in view of Chao and Wu teaches the coaxial feed for a multiband antenna of claim 16. Verstraeten does not teach a coaxial feed for a multiband antenna wherein the LB waveguide includes a plurality of secondary HB chokes concentrically disposed around the annular LB aperture. 
However, Wu teaches wherein the LB waveguide (16) includes a plurality of secondary HB chokes (30, Par. 14 “a plurality of choke rings . . . can be included on [16]”) concentrically disposed around the annular LB aperture (26). 
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten in view of Chao to have the LB waveguide include a plurality of secondary HB chokes concentrically disposed around the annular LB aperture as taught by Wu. A plurality of choke-rings or a choke-ring with one or more annular cavities can be included to provide a high impedance that suppresses the induced current flow, therefore providing substantially equal E-plane and H-plane radiation patterns and substantially reduced backlobes (Wu Par. 14).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten (U.S. Pub. No. 2002/0175875, hereafter "Verstraeten") in view of Chao et al. (U.S. Pub. No. 2008/0001686, hereafter "Chao") as applied to claim 1 above, and further in view of Monte et al. (U.S. Pub. No. 2014/0057576, hereafter "Monte").
Regarding claim 18, Verstraeten teaches (Fig. 3) the coaxial feed for a multiband antenna of claim 1, the coaxial feed comprising a tubular high-band (HB) waveguide (24), the HB waveguide including an outer conducting surface (outer surface of 24, Par. 56), an inner HB conducting surface (inner surface of 24, Par. 56), and a HB aperture defined by the inner HB conducting surface (aperture of 24, Par. 56), a tubular low-band (LB) waveguide (23) disposed coaxially around the HB waveguide (23 coaxially around 24), the LB waveguide including an outer feed surface (outer feed surface of 23, Par. 56), an inner LB conducting surface (inner surface of 23, Par. 56), and an annular LB aperture (aperture of 23, Par. 56) defined by the inner LB conducing surface and the outer conducting surface of the HB waveguide.
Verstraeten does not teach a coaxial feed for a multiband antenna comprising an annular high-band (HB) choke located in the outer conducting surface of the HB waveguide, the HB choke being axially offset from the HB aperture or a multiband antenna system comprising a primary reflector; a subreflector affixed relative to the primary reflector; a coaxial feed according to claim 1, the coaxial feed extending from the primary reflector toward the subreflector.
However, Chao teaches (Fig. 5) an antenna with an annular high-band (HB) choke (404) located in the outer conducting surface of a HB waveguide (414), the HB choke being axially offset from the HB aperture (choke 404 axially offset from HB waveguide 404, Par. 26). Further, Monte teaches (Fig. 4A) a multiband antenna system comprising a primary reflector (421); a subreflector (431) affixed relative to the primary reflector (421); a coaxial feed (antenna feed assembly 430), the coaxial feed extending from the primary reflector (421) toward the subreflector (431).
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten to add a choke to the waveguide design and use the coaxial feed in a multiband antenna system comprising a primary reflector; a subreflector affixed relative to the primary reflector, where the coaxial feed extends from the primary reflector toward the subreflector as taught by Chao and Monte, respectively. Waveguides in combination with chokes are more likely to exhibit desired SWR (standing wave ratio), return loss, reflection and leakage properties over the frequency range (Chao Par. 4). Further, dual reflector antenna designs, in particular antenna configurations having a main reflector and a subreflector, are widely used in multi-frequency antenna applications to reduce the size of the radome needed (Monte Par. 86). 
Regarding claim 19, Verstraeten in view of Chao and Monte teaches the multiband antenna system according to claim 18. Verstraeten does not teach the antenna further comprising a tracking pedestal supporting the primary reflector, the subreflector, and coaxial feed, the tracking pedestal configured for tracking communications satellites.
However, Monte teaches an antenna further comprising a tracking pedestal (mechanical scanning assembly 415) supporting the primary reflector (421), the subreflector (431), and coaxial feed (antenna feed assembly (430), the tracking pedestal configured for tracking communications satellites (Monte Par 100, describing the mechanical scanning assembly and its use in a VSAT). 
It would have been prima facie obvious for a person of ordinary skill in the art at the time this application was filed to modify the invention of Verstraeten in view of Chao to add a tracking pedestal supporting the primary reflector, the subreflector, and coaxial feed, the tracking pedestal configured for tracking communications satellites taught by Monte. Dual reflector antenna designs, in particular antenna configurations having a main reflector and a subreflector, are widely used in multi-frequency antenna applications to reduce the size of the radome needed (Monte Par. 86).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 20 would be allowable for disclosing a multiband antenna system according to claims 19, the system further comprising a HB diplexer positioned behind the primary reflector and operatively connected to a HB throat of the HB waveguide, a LB turnstile junction positioned behind the HB diplexer and operatively connected to a LB throat of the LB waveguide, and a LB orthomode transducer and diplexer positioned behind and operatively connected to the LB turnstile junction.
Verstraeten (Fig. 3) the coaxial feed for a multiband antenna of claim 1, the coaxial feed comprising a tubular high-band (HB) waveguide (24), the HB waveguide including an outer conducting surface (outer surface of 24, Par. 56), an inner HB conducting surface (inner surface of 24, Par. 56), and a HB aperture defined by the inner HB conducting surface (aperture of 24, Par. 56), a tubular low-band (LB) waveguide (23) disposed coaxially around the HB waveguide (23 coaxially around 24), the LB waveguide including an outer feed surface (outer feed surface of 23, Par. 56), an inner LB conducting surface (inner surface of 23, Par. 56), and an annular LB aperture (aperture of 23, Par. 56) defined by the inner LB conducing surface and the outer conducting surface of the HB waveguide. 
However, as noted with respect to claim 18 and 19, Verstraeten fails to teach a coaxial feed for a multiband antenna comprising an annular high-band (HB) choke located in the outer conducting surface of the HB waveguide, the HB choke being axially offset from the HB aperture or a multiband antenna system comprising a primary reflector; a subreflector affixed relative to the primary reflector; a coaxial feed according to claim 1, the coaxial feed extending from the primary reflector toward the subreflector. Verstraeten further fails to teach the system further comprising a HB diplexer positioned behind the primary reflector and operatively connected to a HB throat of the HB waveguide, a LB turnstile junction positioned behind the HB diplexer and operatively connected to a LB throat of the LB waveguide, and a LB orthomode transducer and diplexer positioned behind and operatively connected to the LB turnstile junction.
Chao, as discussed regarding claims 18 and 19, teaches (Fig. 5) an antenna with an annular high-band (HB) choke (404) located in the outer conducting surface of a HB waveguide (414), the HB choke being axially offset from the HB aperture (choke 404 axially offset from HB waveguide 404, Par. 26). Chao, however, fails to teach the system further comprising a HB diplexer positioned behind a primary reflector and operatively connected to a HB throat of the HB waveguide, a LB turnstile junction positioned behind the HB diplexer and operatively connected to a LB throat of the LB waveguide, and a LB orthomode transducer and diplexer positioned behind and operatively connected to the LB turnstile junction.
Monte, as discussed with respect to claim 19, teaches an antenna further comprising a tracking pedestal (mechanical scanning assembly 415) supporting the primary reflector (421), the subreflector (431), and coaxial feed (antenna feed assembly (430), the tracking pedestal configured for tracking communications satellites (Monte Par 100, describing the mechanical scanning assembly and its use in a VSAT). Monte, however, fails to teach the system further comprising a HB diplexer positioned behind the primary reflector and operatively connected to a HB throat of the HB waveguide, a LB turnstile junction positioned behind the HB diplexer and operatively connected to a LB throat of the LB waveguide, and a LB orthomode transducer and diplexer positioned behind and operatively connected to the LB turnstile junction.
Based on the configuration of Chao and Monte, it would be improper hindsight to modify Verstraeten so that a HB diplexer is positioned behind the primary reflector and operatively connected to a HB throat of the HB waveguide, a LB turnstile junction positioned behind the HB diplexer and operatively connected to a LB throat of the LB waveguide, and a LB orthomode transducer and diplexer positioned behind and operatively connected to the LB turnstile junction. Though the individual components claimed are known in the art, one of ordinary skill in the art before the effective filing date of the claimed invention would not have been taught, motivated, or suggested by the prior art to combine them as in claim 20. Therefore, the combination of features is considered to be allowable. 
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
Regarding claims 1-3, 7-9, 11, 12, 14, and 15, Applicant argues that “Verstraeten and Chao, taken individually or combined, fail to teach or suggest the coaxial feed for a multiband antenna of the present invention including a tubular low-band (LB) waveguide disposed coaxially around a tubular high-band (HB) waveguide with an annular high-band (HB) choke located in an outer conducting surface of the HB waveguide, as called for by independent claim 1”. Examiner respectfully disagrees. 
Applicant argues that “Chao lacks an annular high-band (HB) choke located in an outer conducting surface of the HB waveguide” because “choke flange 404 is necessarily within shield flange 410. See Chao, FIG. 5 (reproduced above). Accordingly, choke flange 404 cannot be in an outer conducting surface of waveguide 400 because shield flange 410 is outside of choke flange 404”. Examiner respectfully disagrees. Chao teaches an HB choke located in an outer conducting surface of the HB waveguide as pictured below. 

    PNG
    media_image2.png
    622
    700
    media_image2.png
    Greyscale

Applicant also argues that “[e]ven if one were to modify Verstraeten's feedhorn with Chao's ‘so-called choke flange 404’” that “ ‘so-called choke flange 404’ is not in an outer conducting surface of waveguide 400 - it is clearly within shield flange 410 of waveguide 400”. Examiner respectfully disagrees. Chao teaches a choke on an outer conducting surface of an HB waveguide.
Regarding claim 11, Applicant argues that “the "inner diameter of 404" is construed as an HB choke as suggested by the Examiner, the "inner diameter of 416" cannot be construed as an LB aperture because both components 404 and 416 are part of the same waveguide 400”. Examiner respectfully disagrees. If the coaxial waveguides have an inner diameter that is approximately equal, then they would either overlap or look like the above.
Regarding claims 4-6, 10, and 13-19, Applicant argues on pages 11-14 that Chang, Lee, Hosseini, Williams, Martek, Wu, and Monte “fail to account for the deficiencies of Verstraeten and Chao” regarding the claimed annular HB choke. Examiner respectfully disagrees. Chao teaches a choke on an outer conducting surface of an HB waveguide.
For the reasons stated above, the rejections of claims 1-19 are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845